Citation Nr: 1408940	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-35 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to recognition as an eligible surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant and Friends


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1975.  He died in June 2007, and the appellant seeks entitlement to Department of Veterans Affairs (VA) DIC benefits as a surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision issued by the VA Regional Office (RO) in North Little Rock, Arkansas which found that the appellant had not submitted new and material evidence regarding entitlement to recognition as the Veteran's surviving spouse for purposes of receiving DIC benefits.

In December 2007, the RO granted service connection for the cause of the Veteran's death.

In November 2010, the appellant testified before the undersigned at a hearing at the RO (Travel Board).  A hearing transcript is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal. 
 



FINDINGS OF FACT

1.  By a December 2007 decision, the RO denied the appellant's claim for entitlement to recognition as the surviving spouse of the Veteran for DIC purposes.  The appellant did not appeal this decision, nor did she file new and material evidence within one year of this claim.  

2.  In June 2009, the appellant filed an application to reopen her claim for entitlement to recognition as the surviving spouse of the Veteran for DIC purposes. 

3.  The evidence received since the December 2007 decision, when considered by itself or in the context of the entire record, is not new and material and does not raise a reasonable possibility of substantiating the claim. 

4. The Veteran and the appellant were legally married on March [redacted], 2007.

5. The Veteran died on June [redacted], 2007.

6. At the time of the Veteran's death, the appellant and the Veteran had been married for a period of less than one year; no children were born to the couple during the marriage or prior to the marriage; and the appellant was not married to the Veteran before or during his period of military service nor did this marriage in 2007 occur within 15 years of the Veteran's separation from service in 1975.


CONCLUSIONS OF LAW

1.  The December 2007 decision, in which the RO denied the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran for DIC purposes, is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013). 

2.  Evidence received since the December 2007 decision is not new and material, the criteria for reopening the claim for entitlement to recognition as the surviving spouse of the Veteran for DIC purposes, have not been met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  There is no legal basis to recognize the appellant as an eligible surviving spouse for the purpose of receiving DIC benefits.  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.54(c), 3.205 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in July 2009, the RO provided the appellant with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf. The initial notice letter was provided before the adjudication of her claim in December 2009. 

The RO also notified the appellant of the evidence and information necessary to reopen her claim, pursuant to the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), which held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish her entitlement to the underlying claim for the benefit sought by the claimant. The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required that were found insufficient in the previous denial.  Id. at 9-10.

VA has complied with the applicable notice requirements of VCAA.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained. Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of her claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the claim

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Id. at 1384. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343 (2000).  However, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court explained that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  

At the time of the December 2007 decision, the appellant had filed a copy of her marriage license from the state of Arkansas which reflected that she married the Veteran in March 2007.  She also submitted the Veteran's death certificate, which showed that the Veteran died in October 2007. 

The appellant's claim was denied because a surviving spouse must be married to the Veteran for a period of one year or more prior to the Veteran's death. See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii). As detailed, the appellant entered into a legal marriage with the Veteran in March 2007; however, was not married to the Veteran for a year prior to his death in October 2007. Thus, the marriage between the appellant and the Veteran does not on its face meet the basic eligibility requirements for entitlement to VA benefits as the Veteran's surviving spouse.

The evidence received since the December 2007 decision consists of lay statements regarding the marriage and the appellant's testimony that they Veteran first proposed marriage in 2005 and they began living together in 2005, although they did not legally wed until 2007 due to fact that the Veteran's children were trying to prevent the marriage.  

Although these statements and testimony are new, they are not material as they do not provide an unestablished fact necessary to substantiate the claim, nor do they raise a reasonable possibility of substantiating the claim.  The evidence shows that the Veteran and the appellant resided exclusively in the state of Arkansas, which does not recognize common law marriage nor does the appellant contend that she entered her purported common law marriage without knowledge of the impediment.  See Brissett v. Sykes, 313 Ark. 515, 517, 855 S.W.2d 330, 332 (1993); ARK. CODE ANN. § 9-11-107(a). 

Therefore, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to recognition as an eligible surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) benefits is not new and material, and does not serve to reopen the claim. See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted. Because the appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable. 


ORDER

The application to reopen a claim of entitlement to recognition as an eligible surviving spouse for the purpose of qualifying to receive DIC benefits is denied.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


